United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lancaster, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1027
Issued: October 1, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On April 16, 2011 appellant filed a timely appeal from a December 5, 2011 decision of
the Office of Workers’ Compensation Programs (OWCP) that denied her request for
reconsideration because it was untimely filed and did not establish clear evidence of error. As
there is no merit decision within one year of the filing of this appeal, the Board lacks jurisdiction
to review the merits of appellant’s claim.1 Pursuant to the Federal Employees’ Compensation
Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration on
the grounds that it was not timely filed and did not demonstrate clear evidence of error.
1

For final adverse decisions of OWCP issued prior to November 19, 2008, a claimant had up to one year to file a
Board appeal. See 20 C.F.R. § 501.3(d)(2). For final adverse decisions of OWCP issued on or after November 19,
2008, a claimant has 180 days to file a Board appeal. See 20 C.F.R. § 501.3(e).
2

5 U.S.C. §§ 8101-8193.

On appeal appellant’s attorney asserts that he did not receive a copy of a July 10, 2008
OWCP decision until May 22, 2009 and he was, therefore, unable to timely request a hearing.
He requested that the December 5, 2011 decision be reversed and the case remanded for OWCP
to reissue the July 10, 2008 decision.3
FACTUAL HISTORY
This case has previously been before the Board.4 In a September 23, 2005 decision, the
Board affirmed a November 2, 2004 OWCP decision with regard to whether a cervical spine
condition was causally related to factors of employment and whether appellant established that
she sustained recurrences of disability beginning July 7 and October 29, 2000. The Board set
aside the November 2, 2004 decision with regard to whether appellant established that she
sustained a consequential right elbow condition and whether she was entitled to a schedule award
for the accepted left upper extremity conditions, finding that conflicts in medical evidence
existed regarding these issues.5 The law and the facts of the previous Board decision are
incorporated herein by reference.
Following an OWCP referral to Dr. Ronald N. Rosenfeld, a Board-certified orthopedic
surgeon, in a November 17, 2006 decision, OWCP found that appellant did not establish that her
right elbow condition was employment related and denied her claim for a schedule award. In a
March 13, 2008 decision, an OWCP hearing representative set aside the November 17, 2006
decision, finding that the record did not sufficiently address OWCP’s use of the Physicians
Directory System (PDS) database in its selection of the referee physician.
In April 2008 OWCP referred appellant to Dr. John F. Perry, Board-certified in
orthopedic surgery, for an impartial evaluation. In a July 10, 2008 decision, it credited
Dr. Perry’s opinion and found that she did not establish that appellant sustained an employmentrelated right elbow condition or that she had a ratable left upper extremity impairment that would
entitle her to a schedule award. The cover letter indicated that the decision was sent to
appellant’s address of record with a copy sent to her attorney at his address on White Horse Pike
in Haddon Heights, New Jersey.
On May 26, 2009 appellant, through her attorney, requested a hearing. In an August 13,
2009 decision, an OWCP hearing representative denied appellant’s request for a hearing on the
grounds that it was untimely filed. On September 2, 2009 appellant’s attorney requested that the
July 10, 2008 decision be reissued, asserting that he did not receive it until July 10, 2009. On
May 20, 2011 appellant, through her attorney, requested reconsideration. He stated that the

3

The Board notes that in the letter of appeal, the attorney also stated that the date of OWCP’s decision that he
asserted he did not timely receive was March 10, 2008.
4

On January 23, 1997 appellant, then a 39-year-old mail processor sustained left shoulder tendinitis and left
lateral epicondylitis when she pulled a heavy cart at work. She underwent left elbow surgery on August 4, 1997 and
worked intermittently until September 2001 when she retired on disability. The claim was also accepted for bilateral
rotator cuff tendinitis.
5

Docket No. 05-902 (issued September 23, 2005).

2

July 10, 2008 decision was not provided to him until August 2009, and thus the claim should be
reopened for merit review.
By decision dated December 5, 2011, OWCP denied appellant’s reconsideration request
on the grounds that her request was untimely filed and that she failed to present clear evidence of
error on the part of OWCP.
LEGAL PRECEDENT
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under section 8128(a) of FECA. It will not review a decision denying or terminating a
benefit unless the application for review is filed within one year of the date of that decision.6
When an application for review is untimely, OWCP undertakes a limited review to determine
whether the application presents clear evidence that OWCP’s final merit decision was in error.7
OWCP procedures state that OWCP will reopen a claimant’s case for merit review,
notwithstanding the one-year filing limitation set forth under section 10.607 of OWCP
regulations,8 if the claimant’s application for review shows “clear evidence of error” on the part
of OWCP. In this regard, OWCP will limit its focus to a review of how the newly submitted
evidence bears on the prior evidence of record.9
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by OWCP. The evidence must be positive, precise and explicit and must
manifest on its face that OWCP committed an error. Evidence that does not raise a substantial
question concerning the correctness of OWCP’s decision is insufficient to establish clear
evidence of error. It is not enough to merely show that the evidence could be construed so as to
produce a contrary conclusion. This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and
whether the new evidence demonstrates clear error on the part of OWCP. To show clear
evidence of error, the evidence submitted must be of sufficient probative value to prima facie
shift the weight of the evidence in favor of the claimant and raise a substantial question as to the
correctness of OWCP’s decision.10
OWCP procedures note that the term “clear evidence of error” is intended to represent a
difficult standard. The claimant must present evidence which on its face shows that OWCP
made an error (for example, proof that a schedule award was miscalculated). Evidence such as a
detailed, well-rationalized medical report which, if submitted before the denial was issued,
would have created a conflict in medical opinion requiring further development, is not clear

6

20 C.F.R. § 10.607(b); see Gladys Mercado, 52 ECAB 255 (2001).

7

Cresenciano Martinez, 51 ECAB 322 (2000).

8

20 C.F.R. § 10.607.

9

Alberta Dukes, 56 ECAB 247 (2005).

10

Robert G. Burns, 57 ECAB 657 (2006).

3

evidence of error.11 The Board makes an independent determination of whether a claimant has
submitted clear evidence of error on the part of OWCP.12
ANALYSIS
The only decision before the Board is the December 5, 2011 decision in which OWCP
denied appellant’s request for reconsideration on the grounds that the request was untimely filed
and failed to demonstrate clear evidence of error. The Board finds that as more than one year
had elapsed from the date of issuance of the last merit decision dated July 10, 2008 and
appellant’s request for reconsideration dated May 20, 2011, her request for reconsideration was
untimely.13
While appellant’s attorney asserts on appeal that he did not timely receive the July 10,
2008 decision, the Board has long held that, in the absence of evidence to the contrary,
correspondence properly addressed and mailed in the due course of business is presumed to have
arrived at the mailing address in due course. This is known as the “mailbox rule.”14 The record
in this case shows that the July 10, 2008 decision was mailed to appellant at her address of
record in Leola, Pennsylvania and a copy to the attorney’s address of record at 106 White Horse
Pike, Haddon Heights, New Jersey, 08035. Appellant has submitted, and the record contains, no
evidence to the contrary, such as a notice that the decision was returned to OWCP as undelivered
by the post office.15
The Board further finds that appellant failed to establish clear evidence of error. In order
to establish clear evidence of error, a claimant must submit evidence that is positive, precise and
explicit and must manifest on its face that OWCP committed an error.16 In the case at hand, with
her reconsideration request, appellant did not submit any new evidence. Counsel merely asserted
that, since he did not timely receive the July 10, 2008 decision, appellant’s claim should be
reopened for merit review.
The term “clear evidence of error” is intended to represent a difficult standard, and the
argument provided here is not the type of positive, precise and explicit evidence which
manifested on its face that OWCP committed an error.17 As the argument submitted is of
insufficient probative value to prima facie shift the weight in favor of appellant and raise a
11

James R. Mirra, 56 ECAB 738 (2005).

12

Nancy Marcano, 50 ECAB 110 (1998).

13

20 C.F.R. § 10.607(a).

14

W.P., 59 ECAB 514 (2008).

15

See M.U., Docket No. 09-526 (issued September 14, 2009). The Board notes that, although appellant’s
attorney requested a hearing on May 26, 2009, in correspondence dated September 2, 2009 and May 20, 2011, he
stated that he did not receive the July 10, 2008 decision until July 10 and August 2, 2009 respectively.
16

Id.

17

Robert G. Burns, supra note 10.

4

substantial question as to the correctness of the July 10, 2008 OWCP decision, appellant has not
established that OWCP committed error by its December 5, 2011 decision.18 The Board
therefore finds that in accordance with its internal guidelines and with Board precedent, OWCP
properly performed a limited review of the argument submitted by appellant with his May 20,
2011 reconsideration request to ascertain whether it demonstrated clear evidence of error in the
July 10, 2008 decision and correctly determined that it did not, and thus denied appellant’s
untimely request for a merit reconsideration on that basis.19
CONCLUSION
The Board finds that appellant’s request for reconsideration was untimely filed and that
she failed to establish clear evidence of error. OWCP, therefore, properly denied a merit review
of her claim.
ORDER
IT IS HEREBY ORDERED THAT the December 5, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 1, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

18

Nancy Marcano, supra note 12.

19

20 C.F.R. § 10.607(b); see D.G., 59 ECAB 455 (2008).

5

